Guerry, J.,
dissenting. I can not agree that a justice of the peace has any inherent right to declare a mistrial, even for im*364proper remarks of counsel, under the Civil Code (1910), § 4679. In Chapman v. Conwell, 1 Ga. App. 212 (supra), the decision really held that “A justice of the peace has the right to declare a mistrial when the jury can not agree on a verdict.” The reason for this is obvious. He may not dismiss a case or grant a nonsuit. Favors v. Johnson, 79 Ga. 553 (4 S. E. 925); Gunn v. Wood, 99 Ga. 70 (24 S. E. 407). He may not direct a verdict. Lynch v. Southern Express Co., 146 Ga. 68 (90 S. E. 527). A justice of the peace is not bound to charge the jury on matters of law. Bendheim v. Baldwin, 73 Ga. 594; Adams v. Clark, 64 Ga. 648. A justice of the peace has not, as a matter of right, the power to instruct a jury in his court upon the law pertinent to a cause. If he does so charge and the charge is correct, it is not error. In Stewart v. Murray, 14 Ga. App. 438 (81 S. E. 382), this court said, in a case where a request was made to correct and reprimand counsel for alleged improper arguments before a jury: “We are not prepared to hold that the magistrate erred in refusing to order counsel to desist from his argument, or in .refusing to reprimand him.” In the present case the illegal evidence, upon motion, was excluded from the jury. A motion for mistrial was made and overruled. The granting of a motion for mistrial, is addressed, even in a court having jurisdiction to grant it, to the sound discretion of the court. It will be noted that the only reference to mistrial in the Code of 1910 is in § 4957, and this is with reference to improper remarks of counsel. In Oliveros v. State, 120 Ga. 237, 245 (47 S. E. 627, 1 Ann. Cas. 114), discussing mistrials it is said: “Considering the gravity of the issue, it could never be granted capriciously, nor because of mere errors of the judge in admitting or excluding evidence, nor for erroneous rulings during the trial. . . There may be many occurrences in the presence of the jury which . . so inevitably tend to vitiate the trial that the judge in the exercise of a sound legal discretion would be authorized to take the case from the jury and declare a mistrial.” The exercise of such a sound legal discretion is not expected or required of a justice of the peace. The statement complained of, made in the presence of the jury, is not the remark or argument of counsel, and does not indicate that it was surreptitiously used by the witness in an attempt to illegally get such information to the jury. IJnder these circumstances I am unwilling *365to hold that, even in a court having authority to exercise a sound legal discretion in granting or refusing a mistrial, such a ruling was error, especially when the evidence is ruled out.